Citation Nr: 1701805	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected left ear hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife



ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran had honorable service from November 1970 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico that denied an increased disability rating for left ear hearing loss.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The issue of total disability based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the service-connected hearing loss disability is shown to have been productive of no more than a Level I designation in the left ear that combines with the Level I designation in the non-service connected right ear, resulting in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.  






CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the veteran is expected to provide. Ideally, the notice should be provided to the veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, the Board finds that VA has satisfied its duty to notify.  The RO provided the Veteran with proper notice by letter dated in July 2010.  This notice complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim, and Quartuccio, identifying the evidence necessary to substantiate a claim and the relative duties of VA and the veteran to obtain evidence.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Furthermore, VA has obtained available service treatment records (STRs) and pertinent post-service medical records.  The Veteran gave testimony at a video hearing in August 2016. 

The Veteran was afforded VA examinations in October 2010 and February 2015.  He had an additional audiological consultation in March 2013.

All known and available records have been obtained and associated with the Veteran's electronic record, and the Veteran and his representative have not contended otherwise.  Therefore, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Analysis

By way of procedural background, the Veteran was initially granted service connection for left ear hearing loss in a March 2009 rating decision.  The Veteran was evaluated at a zero percent disability rating, effective April 2008.  In June 2010, the Veteran filed a claim for an increased disability rating for left ear hearing loss.  The RO denied an increased rating in October 2010 rating decision, and the Veteran's left ear hearing loss evaluation remained at a zero percent disability rating, effective April 2008.  The RO received additional evidence within one year of the October 2010 rating decision, and readjudicated the claim, denying an increased disability rating for left ear hearing loss in August 2011.  As discussed in detail below, the Board finds that an increased rating for the appeals period for left ear hearing loss is not warranted.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  Hart v. Mansfield, 22 Vet. App. 505 (2007).   

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII (2016).  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d) (2016).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

In this case, the Veteran seeks entitlement to a compensable disability rating for left ear hearing loss.  Where impaired hearing loss is service-connected in one ear, the non-service connected ear will be assigned a Level I hearing impairment designation.  38 C.F.R. § 4.85(f).  

The Veteran underwent a VA audiological examination in October 2010.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
30
30
40

The Veteran's puretone threshold average was 31 (rounded down from 31.25) decibels in the left ear.  Speech recognition was 100 percent in the left ear.  

The examiner had to re-administer the hearing examination because the Veteran's initial responses to puretone testing were inconsistent with speech recognition testing.  The examiner re-examined the Veteran and provided both air conduction and bone conduction results.  The results of both tests, in decibels, are below, with bone conduction in (parentheses):  




HERTZ



500
1000
2000
3000
4000
LEFT
30 (25)
25 (15)
30 (25)
30 (25)
40 (35)

The Veteran's puretone threshold average was 31 (rounded down from 31.25) decibels in the left ear.  Speech recognition was 100 percent in the left ear.  The examiner diagnosed the Veteran with mild sensorineural hearing loss in the left ear.

Application of the results from the October 2010 VA examination to Table VI in 
38 C.F.R. § 4.85 yields findings of Level I hearing loss in the left ear.  Where hearing loss is at Level I in the worse left ear and Level I in the non-service connected right ear, a 0 percent evaluation is assigned under Table VII.  38 C.F.R. § 4.85.  

The Veteran also underwent a VA audiological consultation in March 2013.  The consultation revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
25
30
45

The Veteran's puretone threshold average was 31 (rounded down from 31.25) decibels in the left ear.  Speech recognition was 100 percent in the left ear.  The examiner diagnosed the Veteran with normal to mild sensorineural hearing loss in the left ear.

Application of the results from the March 2013 VA consultation to Table VI in 
38 C.F.R. § 4.85 yields findings of Level I hearing loss in the left ear.  Where hearing loss is at Level I in the worse left ear and Level I in the non-service connected right ear, a 0 percent evaluation is assigned under Table VII.  38 C.F.R. § 4.85.  

In February 2015, the Veteran underwent a VA audiological examination.  The examination revealed the following puretone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
LEFT
25
30
35
40
50

The Veteran's puretone threshold average was 39 decibels in the left ear. Speech recognition was 94 percent in the left ear.  The examiner noted that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the Veteran's ability to work. 


Application of the results from the February 2015 VA examination to Table VI in 
38 C.F.R. § 4.85 yields findings of Level I hearing loss in the left ear.  Where hearing loss is at Level I in the worse left ear and Level I in the non-service connected right ear, a 0 percent evaluation is assigned under Table VII.  38 C.F.R. § 4.85.  

Upon review of all the evidence of record, the Board finds that, for the period on appeal, the evidence of record does not reflect that the Veteran's hearing loss disability manifested in more than Level I hearing impairment of the left ear.  See October 2010, March 2013, and February 2015 VA examination/consultation reports.  In addition, puretone thresholds at each of the four specified frequencies were not 55 decibels or more in a VA examination report of the left ear; as such, an exceptional pattern of hearing impairment was not shown.  As such, a rating in excess of 0 percent for the appeals period is not warranted. 

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  The United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Following a review of the Veteran's previous VA audiological examinations and medical records, the October 2010 examiner opined that the Veteran's left ear hearing loss did not affect his occupation or usual daily activities.  The March 2013 audiologist also referred to previous audiology notes about the Veteran's history and acknowledged the Veteran's statements that his hearing had declined since his prior examination.  Although the March 2013 audiologist did not explicitly address the functional impacts of the Veteran's left ear hearing loss, the puretone threshold values do not vary significantly from the prior examination, which stated that the Veteran's left ear hearing loss had no functional impact.  Lastly, the February 2015 examiner reviewed the entire claims file which included lay statements about the Veteran's inability to hear other people during conversations and to hear the television unless it is at an extremely loud volume.  After reviewing the entire claims file, the February 2015 examiner stated that the Veteran's left ear hearing loss did not impact ordinary conditions of daily life, including the Veteran's ability to work.  As such, the Board finds that this is sufficient to comply with the applicable VA policies.  Martinak, 21 Vet. App. at  447.  Additionally, the Board has considered various lay statements from the Veteran and other individuals attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record. 

It is noted that the Veteran reports trouble with his hearing and ability to understand others.  In addition, the Veteran's spouse testified that the Veteran keeps the television volume extremely loud and often does not hear horns or sirens while driving.  However, the effects do not show an unusual disability picture such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See C.F.R. § 3.321(b) (2016).  The symptoms of the Veteran's disability have been accurately reflected by the schedular criteria.  The effects arise due to the underlying hearing impairment contemplate by the ratings.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected bilateral hearing loss is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Next, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Therefore, there exists no basis for referring the case for an extraschedular consideration is presented in this case.

To the extent that the Veteran reports that his hearing acuity is worse than evaluated, the Board has considered his statements.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, 3 Vet. App. at 345.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a compensable rating for service-connected left ear hearing loss is denied.  38 U.S.C.A § 5107(b).


ORDER

Entitlement to a compensable rating for service-connected left ear hearing loss is denied.


REMAND

The evidence in this case includes statements of the Veteran alleging that he fired from his job and retired at age 62 because of his service-connected left ear hearing loss.  This raises a derivative claim of entitlement to TDIU that is part of the current appeal.  Before the Board can adjudicate this claim, however, 38 C.F.R. § 3.159(b) notification and RO adjudication are required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided 38 C.F.R. § 3.159(b)  notice regarding his claim for TDIU.  The Veteran must be provided a TDIU application and advised to complete and return it with the necessary information.  

2. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must adjudicate the TDIU claim, in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


